[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                                                U.S. COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                       ________________________       APR 16, 2007
                                                   THOMAS K. KAHN
                             No. 06-14818               CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 06-00007-CR-T-24-MSS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CARLOS AGUILAR,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (April 16, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Carlos Aguilar and a codefendant, Sarquiel Medina, were indicted on

charges of conspiracy to distribute and possess with intent to distribute 50 grams or

more of methamphetamine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)(viii), and possession with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). In

addition, Aguilar was charged with possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. §§ 924(c) and 2. Aguilar pleaded guilty

to all three counts, and was sentenced to 248 months’ imprisonment. On appeal,

Aguilar argues that his sentence is unreasonable. For the reasons set forth more

fully below, we affirm.

      Aguilar and Medina were arrested after a confidential source arranged a

half-pound methamphetamine purchase with Medina. A search of the vehicle in

which Aguilar, Medina, and a juvenile were sitting uncovered a box containing

155.1 grams of methamphetamine and a 9mm semi automatic handgun. Aguilar

admitted that both the drugs and the firearm were his, and that he had more

methamphetamine and another handgun in the room he rented. A subsequent

search of Aguilar’s room uncovered 19.6 grams of methamphetamine mixture and

a .44 Magnum handgun.

      On the drug charges, the probation officer calculated a Guideline



                                          2
imprisonment range of 210-262 months’ imprisonment based on a total offense

level of 33 and a criminal history category of V. The probation officer included a

two-level enhancement for using a minor to commit a crime under U.S.S.G.

§ 3B1.4, based on the fact that the juvenile, a 17-year-old male, accompanied

Aguilar and Medina to the transaction and stated that Aguilar asked him to act as a

back-up. Aguilar’s firearm conviction carried a statutory minimum five-year

consecutive sentence.

      The district court granted a downward departure to a criminal history

category of IV, reducing Aguilar’s advisory Guideline range to 188-235 months’

imprisonment on the drug charges. Considering the § 3553(a) factors, the district

court found no reason to impose a sentence outside the advisory Guideline range.

The court, which previously noted that: (1) codefendant Medina was not held

accountable for the firearm or the recruitment of a juvenile; (2) Medina had a lower

criminal history category; and (3) the government filed a § 5K1.1 motion for

substantial assistance on Medina’s behalf, found “a difference” in its reasons for

Medina’s sentence. It further stated that Aguilar had a gun and that there was a

large quantity of methamphetamine, but concluded that it would impose a sentence

at the low end of the Guideline range based on Aguilar’s admissions and

cooperation. The district court sentenced Aguilar to two concurrent 188-month



                                          3
sentences on the drug charges followed by 60 months’ imprisonment on the

firearms charge, for a total sentence of 248 months’ imprisonment.

      On appeal, Aguilar challenges the reasonableness of his sentence, arguing

that, in light of the facts and circumstances of this case, the court’s failure to

impose a sentence below the Guideline range was error. Specifically, Aguilar

points to: (1) his participation in the offense only as the supplier; (2) lack of

evidence of his involvement in any such drug deals prior to his arrest;

(3) mitigating circumstances surrounding the minor’s role based on the minor’s

age, 17 years, and minimal role in the crime; (4) his drug addiction; (5) the lack of

violent or drug dealing crimes in his adult criminal history; (6) his age, 24 years;

(7) the likelihood of his deportation; and (8) the disparate sentence received by his

codefendant.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

When evaluating the reasonableness of a sentence, we consider the factors

outlined in 18 U.S.C. § 3553(a) and the district court’s reasons for imposing the

particular sentence. United States v. Williams, 456 F.3d 1353, 1360-61 (11th Cir.

2006), pet. for cert. filed, (U.S. Oct. 19, 2006) (No. 06-7352). When imposing a

sentence, the district court must first correctly calculate the Guidelines. United



                                            4
States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Second, the district court

must consider the following factors to determine a reasonable sentence:

       (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id.

      “[T]here is a range of reasonable sentences from which the district court may

choose” and the burden of establishing that the sentence is unreasonable in light of

the record and the § 3553(a) factors lies with the party challenging the sentence.

Id. at 788. “The weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court[,]” and we will not

“substitute our judgment in weighing the relevant factors because our review is not

de novo.” Williams, 456 F.3d at 1363 (citation, quotation marks, and alteration

omitted) (emphasis added). Although a sentence within the Guidelines range is not

per se reasonable, the use of the Guidelines remains central to the sentencing

process and we ordinarily expect a sentence within the Guidelines range to be

reasonable. Talley, 431 F.3d at 787-88. However, the district court’s choice of a

                                          5
sentence is not unfettered. Williams, 456 F.3d at 1363. “When reviewing the

length of a sentence for reasonableness, we will remand for resentencing if we are

left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.” Id.

      Aguilar received the statutory minimum consecutive sentence on the

firearms charge. See 18 U.S.C. § 924(c)(1). His 188-month sentences on the drug

charges were at the low end of the Guideline range the court calculated after

granting a downward departure and were well below the statutory maximum term

of life imprisonment. See 21 U.S.C. § 841(b)(1)(A)(viii). The district court’s

comments reflect that it recognized that Aguilar’s codefendant was sentenced

under different circumstances. The court stated that it considered the § 3553(a)

factors, and specifically discussed the firearm, the large amount of

methamphetamine, and Aguilar’s admissions and cooperation. Neither the district

court’s reasoning nor the § 3553(a) factors warrant a conclusion that Aguilar’s

sentence is unreasonable. In light of the foregoing, Aguilar’s sentences are

      AFFIRMED.




                                           6